        CASE 0:11-cr-00110-JNE-DTS Doc. 406 Filed 09/01/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

United States of America,

              Plaintiff,
                                                 Case No. 11-cr-110 (JNE/DTS) (1)
v.
                                                 ORDER
Orlando Ray Vasquez,

              Defendant.


       This matter is before the Court upon Defendant’s motion to withdraw his request

for compassionate release. ECF No. 405. For the reasons discussed below, the Court

grants Defendant’s motion to withdraw the request for release.

       On April 27, 2021, Defendant moved this Court for compassionate release from

custody under 18 U.S.C. § 3582(c)(1)(A), arguing that the COVID-19 pandemic created

dangerous prison conditions amounting to “extraordinary and compelling” reasons for

release. ECF No. 389. Defendant is concurrently serving a 151-month sentence for

aiding and abetting bank robbery and a 60-month sentence for escape. ECF No. 268 at 1.

Defendant asked the Court to appoint counsel to assist him pursuant to 18 U.S.C.

§ 3006A. 1 ECF No. 388 at 1, 4-5. The government obtained an extension of its deadline

to respond to the motion for compassionate release. ECF No. 395. Defendant



1
 The Court notes that Defendant has no constitutional or statutory right to counsel when
pursuing a sentence reduction under 18 U.S.C. § 3582(c). United States v. Meeks, 971
F.3d 830, 833 (8th Cir. 2020); United States v. Harris, 568 F.3d 666, 669 (8th Cir. 2009)
(noting district courts’ discretion to appoint counsel where a Defendant is not entitled to
representation).

                                             1
          CASE 0:11-cr-00110-JNE-DTS Doc. 406 Filed 09/01/21 Page 2 of 3




subsequently filed an additional motion for the appointment of counsel, seeking

representation solely “for compassionate release hearings.” ECF No. 396. He also filed

a “Motion to Expedite Government’s Motion for Extension,” asking the Court to

accelerate its consideration of the compassionate release matter. ECF No. 398.

         The government opposed Defendant’s motion for compassionate release. ECF

No. 400. It argued that Defendant had failed to show that he had exhausted

administrative remedies before seeking relief from this Court; that Defendant had not

shown any extraordinary and compelling reasons to reduce his sentence; and that

Defendant’s extensive criminal history rendered compassionate release inappropriate. Id.

at 15.

         Defendant recently filed a “Motion to Withdraw & Dismiss from Compassionate

Release,” asking the Court to “dismiss this compassionate release case” without stating

an explanation for reversing course. ECF No. 405. The Court grants this request and

terminates the motion for compassionate release. Therefore, the Court denies as moot

Defendant’s requests for counsel, as Defendant requested counsel only to pursue

compassionate release. The Court also denies as moot Defendant’s motion to expedite.

         Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

         1.     Defendant’s Motion to Withdraw and Dismiss [ECF No. 405] is
                GRANTED.

         2.     The Clerk of Court is directed to TERMINATE Defendant’s Motion for
                Compassionate Release from Custody [ECF No. 389].




                                               2
       CASE 0:11-cr-00110-JNE-DTS Doc. 406 Filed 09/01/21 Page 3 of 3




      3.    Defendant’s Motions to Appoint Counsel [ECF No. 388; ECF No. 396] are
            DENIED.

      4.    Defendant’s Motion to Expedite [ECF No. 398] is DENIED.



Dated: September 1, 2021
                                                  s/ Joan N. Ericksen
                                                  JOAN N. ERICKSEN
                                                  United States District Judge




                                        3
